Case 1:17-cv-22643-MGC Document 90 Entered on FLSD Docket 01/02/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 17-22643 COOKE/GOODMAN


  FEDERAL ELECTION COMMISSION,

         Plaintiff,

  vs.

  DAVID RIVERA,

         Defendant.
                                                     /

                            AMENDED SCHEDULING ORDER

         THIS MATTER is before the Court on the parties’ Joint Scheduling Motion (ECF No.
  88). In consideration of the parties’ statements concerning the schedule in this case, it is
  hereby ORDERED that the existing Amended Order Setting Civil Trial Date and Pretrial
  Deadlines, (Docket No. 45) is hereby amended as follows:
         Trial Date and Calendar Call. This case is set for trial on the Court’s two-week
  trial period commencing Monday, July 20, 2020, at 9:30 a.m., before the undersigned United
  States District Judge at the Federal Courthouse, Courtroom 11-2, 400 North Miami Avenue,
  Miami, Florida. Calendar Call shall be held on Wednesday, July 15, 2020, at 3:00 p.m., at
  the same location.
         Pretrial Deadlines. The pretrial deadlines are as follows:


   February 7, 2020      All fact discovery shall be completed.


   February 14, 2020     All dispositive and other pretrial motions not explicitly excluded by
                         S.D. Fla. L.R. 7.1.A.1 and accompanying memoranda of law must
                         be filed.
   June 12, 2020         Joint pretrial stipulation and joint summary of the parties’ motion(s)
                         in limine shall be filed.
Case 1:17-cv-22643-MGC Document 90 Entered on FLSD Docket 01/02/2020 Page 2 of 2



   July 10, 2020        Final proposed jury instructions and verdict form (for jury trial) or
                        findings of fact and conclusions of law (for a bench trial) must be
                        submitted, as well as witness lists, proposed Voir Dire questions, and
                        deposition designations
   July 15, 2020        Calendar call




        DONE and ORDERED in Chambers, Miami, Florida, this 2nd day of January, 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                               2
